Citation Nr: 0205158	
Decision Date: 05/24/02    Archive Date: 06/03/02

DOCKET NO.  90-30 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to an effective date earlier than October 5, 
1984, for a grant of service connection for ulcerative 
colitis.


REPRESENTATION

Appellant represented by:	Mark Lippman, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1941 to September 
1945 and from November 1951 to October 1963.

By a decision issued in July 1966, the Board of Veterans' 
Appeals (Board) upheld the denial of the veteran's claims of 
service connection for psychoneurosis and ulcerative colitis.  
Thereafter, in a May 1975 decision, the Board found that new 
and material evidence had not been submitted to reopen the 
claim of service connection for ulcerative colitis.  In a 
March 1997 decision, the Board found that the veteran had 
submitted new and material evidence to reopen his claim, and 
that he was entitled to a grant of service connection for 
ulcerative colitis.

This matter is currently before the Board on appeal from a 
July 1997 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Reno, Nevada, which 
assigned an effective date of December 15, 1987, for the 
grant of service connection for ulcerative colitis, evaluated 
as 100 percent disabling.

The veteran provided testimony at personal hearings conducted 
before the RO in January 1998, and before the undersigned 
Board Member in June 1998.  Transcripts of both hearings are 
of record.

At his June 1998 personal hearing, the veteran asserted that 
the prior Board decisions of July 1966 and May 1975 denying 
service connection for ulcerative colitis contained clear and 
unmistakable error (CUE).  Consequently, his case was held in 
abeyance until final regulations were promulgated for 
adjudicating claims of CUE in prior Board decisions.  See 
38 C.F.R. § 20.1400, et seq.  During that time, the veteran 
submitted several statements requesting additional evidence 
regarding CUE claims, and that he be provided with a hearing 
on this claim.  However, by correspondence dated in April 
2000, the veteran's attorney reported that the veteran was 
withdrawing his claims of CUE regarding the July 1966 and May 
1975 Board decisions, and that he intended to pursue this 
claim at a later date.

On May 16, 2000, the Board issued a decision in this case 
that assigned an effective date of October 5, 1984, for the 
grant of service connection for ulcerative colitis.  However, 
the veteran appealed this Board decision to the United States 
Court of Appeals for Veterans Claims (Court).  In October 
2001, the Court issued an Order vacating the May 2000 Board 
decision to the extent that it denied an effective date 
earlier than October 1984 for the grant of service connection 
for ulcerative colitis and the matter was Remanded to the 
Board for readjudication.


FINDINGS OF FACT

1.  Service connection for ulcerative colitis was denied by 
the Board in July 1966 on the grounds that ulcerative colitis 
demonstrated after the veteran's release from service was not 
reasonably identified with the varied gastrointestinal 
disorders which the veteran had during his military service.

2.  In a decision of May 1975, the Board held that the 
gastrointestinal episodes the veteran experienced in service 
did not demonstrate a chronic gastrointestinal disease which 
could be considered to be the early stage of the ulcerative 
colitis diagnosed after service; the Board concluded that new 
and material evidence had not been submitted to reopen the 
claim of service connection for ulcerative colitis.

3.  On September 15, 1977, a statement was received from the 
veteran in which he claimed service connection for ulcerative 
colitis; in February 1978 he submitted copies of service 
medical records.

4.  By a letter dated in April 1978 the RO informed the 
veteran that his claim for service connection for ulcerative 
colitis was denied; however the letter did not notify the 
veteran of the necessary procedures and time limits to 
initiate an appeal of the decision.

5.  By statements received on October 5, 1984, and December 
15, 1987, the veteran requested that his claim for service 
connection for ulcerative colitis be reopened.

6.  By a letter dated in April 1988, the RO notified the 
veteran that his claim for service connection for ulcerative 
colitis remained denied; the veteran perfected a timely 
appeal from this decision.

7.  In a decision dated March 31, 1997, the Board found that 
the veteran had reopened his claim for service connection for 
ulcerative colitis and that this condition began while he was 
in the military service.


CONCLUSIONS OF LAW

1.  The May 1975 Board decision finding that new and material 
evidence had not been submitted to reopen the claim of 
service connection for ulcerative colitis is final.  
38 U.S.C.A. §§ 7103, 7104 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 20.1100 (2001).

2.  The criteria for an effective date of September 15, 1977, 
for a grant of service connection for ulcerative colitis are 
met.  38 U.S.C.A. §§ 5104, 5110 (West 1991 & Supp. 2001); 38 
C.F.R. §§ 3.1(p), 3.103, 3.104, 3.158, 3.400 (2001); 
Rodriguez v. West, 189 F.3d 1351 (Fed. Cir. 1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As an initial matter, the Board must consider the impact of 
the Veterans Claims Assistance Act of 2000 (VCAA) and VA 
implementing regulations on the veteran's claim for an 
earlier effective date for the establishment of service 
connection for ulcerative colitis.  38 U.S.C.A. §§ 5100, 
5102-5103A, 5106, 5126 (West Supp. 2001); 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (to be codified as amended as 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  See also 
McQueen v. Principi, 14 Vet. App. 300 (2001) (per curiam).  
The law provides that VA has a duty to assist veterans and 
other claimants in developing their claims for VA benefits.  
The Board notes that the veteran's application for the 
benefit at issue is complete. 

The duty to assist requires VA to make "reasonable efforts 
to obtain relevant records (including private records)."  
38 U.S.C.A. § 5103A; 66 Fed. Reg. 45,630 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. § 3.159(c)).  VA is under 
an affirmative duty to obtain a claimant's pertinent service 
medical records.  The veteran's service medical records are 
associated with the claims folder.  Accordingly, the Board 
finds that the duty to assist the veteran in obtaining 
pertinent service records is satisfied.  

The duty to assist also requires that VA obtain all pertinent 
treatment records. Reports of VA outpatient treatment, 
inpatient treatment, and examination have been associated 
with the claims folder.  As VA has secured all VA medical 
records that the veteran has identified that are necessary to 
make a decision on his claim to reopen a prior denial of 
service connection, the duty to obtain pertinent VA medical 
records has been satisfied.  See 38 U.S.C.A. § 5103A.  
Similarly, VA has obtained all pertinent private medical 
records referenced by the veteran.  

The VCAA also provides that upon receipt of an application 
for VA benefits, VA shall notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A; 66 Fed. Reg. 
45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159(b)).  The veteran was informed of the 
information necessary to substantiate his claim by means of a 
statement of the case issued during the course of this 
appeal.  Accordingly, the Board finds that the duty to inform 
the veteran of required evidence to substantiate his claim 
has been satisfied.  38 U.S.C.A. § 5103(a).  

The RO has completed all development of this claim that is 
possible without further input by the veteran.  The veteran 
has been duly notified of what is needed to establish 
entitlement to the benefits sought, what the VA has done 
and/or was unable to accomplish, and what 
evidence/information he can obtain/submit himself. 
Accordingly, the Board finds that the requirements set forth 
in the VCAA with regard to notice and development of the 
appellant's claim, have been satisfied, and that returning 
the case to the RO to consider the requirements of VCAA would 
serve no useful purpose, but would needlessly delay appellate 
review.

Background.  By a decision issued in July 1966, the Board 
denied the veteran's claim for service connection for 
ulcerative colitis.  This decision was based upon the 
following FINDINGS OF FACT:

1.  Service records show an episode of 
gastritis with diarrhea in October 1941, 
gastritis on an occasion in July 1944, 
mild diarrhea on an occasion in July 
1954, abdominal pain with upper 
respirator infection in June 1955, 
abdominal pain on an occasion in August 
1956, gastrointestinal tract disorder 
with diarrhea on an occasion in march 
1958, diarrhea associated with an upper 
respiratory infection in January 1959, 
persistent abdominal pain with mucus and 
blood in stools during April and May 1959 
with barium enema examination disclosing 
a normal colon in May 1959, 
gastroenteritis manifested by nausea and 
diarrhea in May 1960, nausea with 
vomiting and diarrhea associated with an 
upper respiratory infection in November 
1960, and no reference to an intestinal 
disorder during about the last three 
years of service.

2.  Barium enema and sigmoidoscopic 
examinations were normal when colitis was 
diagnosed at Worcester City Hospital 
about eight months after service.

3.  Ulcerative colitis was demonstrated 
on sigmoidoscopic examination during 
Veterans Administration hospitalization 
about 17 months after service.

4.  The ulcerative colitis found on 
Veterans Administration hospitalization 
in April 1965 cannot reasonably be 
identified with the varied 
gastrointestinal disorders which the 
veteran had during service on occasions 
from as early as October 1941 until 
November 1960.

Thereafter, in a May 1975 decision, the Board concluded, 
among other things, that the veteran had not presented a new 
factual basis warranting a revision of the prior denial of 
service connection for ulcerative colitis, and that no 
obvious error had been shown regarding the Board's 1966 
decision.  In discussing the evidence, the Board stated the 
following:

While the veteran's service medical 
records showed periodic complaints of 
gastrointestinal disturbance, barium 
enema examination in 1959 revealed a 
normal colon.  Gastrointestinal symptoms 
complained of in May and November 1960 
readily responded to symptomatic 
treatment.  Thereafter, no further 
complaints referable to a 
gastrointestinal disorder were made for 
approximately three years preceding 
service discharge.  The first indication 
of ulcerative colitis was that found on 
private hospitalization in may 1964, when 
diarrhea of five weeks' duration was 
reported.  A review of the evidence leads 
to the conclusion that the ulcerative 
colitis first indicted approximately 
seven months after discharge was not 
etiologically related to the recurring 
episodes of gastrointestinal disturbance 
reported in service and last complained 
of in November 1960 and that the episodes 
experienced in service do not demonstrate 
a chronic gastrointestinal disease which 
may be considered to be the early stage 
of the ulcerative colitis diagnosed 
during Veterans Administration 
hospitalization in march and April 1965.  

Following the Board's May 1975 decision, VA next received a 
written communication from the veteran regarding his 
ulcerative colitis claim on September 15, 1977.  The veteran 
reported that he wanted VA to consider this statement as his 
claim for service connected ulcerative colitis.  He also 
reported that he would furnish new and material evidence to 
support his claim.  Additionally, he requested copies of his 
service medical records, which were provided to him in 
October 1977.

On February 27, 1978, a statement was received from the 
veteran in which he noted that he had been previously denied 
service connection for his "stomach condition and colities" 
by VA.  Further, he noted that upon review of his service 
medical records he had discovered the name of two 
"physicians" who had diagnosed and treated him for those 
conditions during service whom he asserted were complete 
frauds.  He reported that these two individuals were not 
physicians at all.  Therefore, he requested that VA 
reconsider the denial of service connection as he felt that 
the prior denial was based, at least in part, on statements 
and diagnosis made by these two individuals who were not even 
members of the medical profession.  

By correspondence dated in April 1978, VA informed the 
veteran that whether the two individuals he identified were 
or were not frauds had no bearing on the denial of service 
connection for his stomach condition and colitis.  The 
veteran was informed that the few and isolated instances of 
treatment in service for a gastric condition did not 
establish the existence in service of a chronic gastric 
condition.  

In a statement received in December 1978, the veteran 
requested a personal hearing so that he could properly 
present his arguments to show why his claimed disabilities 
should be service-connected.  Later that same month, VA sent 
correspondence to the veteran informing him that a hearing 
had been scheduled for January 1979.  However, in a March 
1979 statement, the veteran acknowledged that he had failed 
to appear for this scheduled hearing.  He reported that he 
had been quite ill at the time this hearing was scheduled to 
take place, and, thus, it slipped his mind.  Nevertheless, he 
still desired a hearing, and requested that it be 
rescheduled.  

Later in March 1979, VA sent correspondence to the veteran 
which notified him that a new hearing had been scheduled for 
April 1979.  However, no hearing transcript is on file.  In 
fact, the next communication from the veteran was received in 
May 1980, when he informed VA that his wife had passed away 
in March 1980.  

The record shows that numerous communications were exchanged 
between the veteran and VA regarding his pension benefits 
during the period from June 1980 to September 1984.  However, 
no written communication was received from the veteran in 
which he specifically addressed his ulcerative colitis claim 
until October 5, 1984.  On that date, the RO in Little Rock, 
Arkansas, received a statement from the veteran in which he 
requested, among other things, that his claim of service 
connection for "iliostome" and complete colectomy be 
reopened.  He stated that he felt that his colectomy and 
drainage bags could be supplied by VA.  Also, he requested 
that his VA medical records be obtained.

It is noted that the veteran had already informed the Little 
Rock RO, by a statement received on October 4, 1984, that he 
wanted his claims file transferred there (the Little Rock RO) 
as he was now residing in Arkansas.

On October 12, 1984, the Little Rock RO received another 
statement from the veteran in which he noted that he had 
recently requested that his VA records be sent to an address 
in Arkansas.  However, the veteran reported that he had 
changed his mind, and that his VA and medical records should 
be retained in the repository where they were located.  

The next communication received from the veteran was on 
November 12, 1984, when he submitted a VA Form 21-6897, 
Statement of Income and Net Worth.  On this Statement, he 
reported, in part, that he was a pilgrim and world traveler.  
He further reported that he traveled on a bicycle, and that 
everything he owned was on his bicycle.  The veteran also 
noted that he had sent a direct deposit form to his bank 
regarding his pension check, and that his bank sent him a 
cashier's check when he wanted money.  Additionally, the 
veteran provided a P.O. Box address by which he could be 
contacted, and stated that this was a new address.

In October 1986 the veteran submitted information regarding 
his pension benefits.  However, he did not make another 
reference to his ulcerative colitis claim until June 5, 1987.  
On that date, the Portland RO received a VA Form 60-3288, 
Request and Consent to Release of Information from Claimant's 
Records, from the veteran in which he requested all VA and 
private medical records, and rating decisions, used to deny 
his claim for stomach condition and colitis.  It was noted 
that the purposes for which this information was to be used 
was claims development.  The record indicates that the 
veteran was provided with these records later that same 
month.

On December 15, 1987, VA received a statement from the 
veteran in which he requested a review of his file for 
service connection for ulcerative colitis.  Thereafter, in an 
April 1988 rating decision, the Portland RO determined that 
new and material evidence had not been submitted to reopen 
the veteran's claim of service connection for ulcerative 
colitis.  The veteran appealed this decision to the Board.

In the March 1997 decision, the Board determined that private 
medical records received in June 1989, which were dated from 
April to July 1972, constituted new and material evidence 
sufficient to reopen the claim.  On de novo review of the 
veteran's claim, the Board noted, in part, that the record 
included evidence that weighed against the veteran's claim.  
Most importantly, a confirmed diagnosis of ulcerative colitis 
was not established until after service.  However, given the 
complaints and symptoms indicated in the service medical 
records, and the veteran's continuing treatment shortly after 
his separation from service, ultimately leading to a 
confirmed diagnosis of ulcerative colitis, the Board found 
that the evidence was approximately in equipoise with regard 
to the question of whether the ulcerative colitis began in 
service.  Resolving reasonable doubt in favor of the veteran 
pursuant to 38 U.S.C.A. § 5107(b), the Board granted service 
connection for ulcerative colitis.

Following the Board's March 1997 decision, the RO assigned an 
effective date of December 15, 1987, for the grant of service 
connection for ulcerative colitis by a July 1997 rating 
decision.  The RO determined that this was the date the 
veteran reopened his claim for service connection for this 
condition.  A 100 percent disability rating was assigned 
pursuant to 38 C.F.R. § 4.114, Diagnostic Code 7323, due to 
the veteran having undergone a complete colectomy in 1973 and 
his having to use a ileostomy bag.  

The veteran appealed the July 1997 rating decision to the 
Board contending that he was entitled to an earlier effective 
date for his grant of service connection for ulcerative 
colitis.  In several statements on file he contended that the 
effective date should go back to January 1964, when he first 
filed his claim.

At both his January 1998 and June 1998 personal hearings, the 
veteran read into the record a statement and provided 
additional testimony in which he described the circumstances 
of his military service; the problems he had experienced 
regarding his ulcerative colitis during and since service; 
and the frustration and difficulty he had experienced in 
adjudication of his claim for service connection.  He 
contended that his award of service connection should go back 
to January 1964, when he first filed his claim.  Also, he 
testified that he was diagnosed with ulcerative colitis in 
1964 at the Brookline, Massachusetts, VA Hospital.  Further, 
he indicated that he consistently pursued his claim for over 
thirty years; i.e. since January 1964.  

In May 2000, the Board rendered a decision granting an 
effective date of October 5, 1984, for the grant of service 
connection for ulcerative colitis.  In October 2001, the 
Court vacated the May 2000 Board decision to the extent that 
it denied an effective date prior to October 1984.  
Accordingly, the issue remaining on appeal is entitlement to 
an effective date prior to October 5, 1984.  

Legal Criteria.  The effective date for the grant of service 
connection for a disease or injury is the day following 
separation from active duty or the date entitlement arose if 
a claim is received within one year after separation from 
service.  The effective date of an award of service 
connection based on the submission of new and material 
evidence under 38 C.F.R. § 3.156 after a final disallowance 
of a claim is the date of receipt of new claim or date 
entitlement arose, whichever is later.  38 C.F.R. § 3.400 
(q)(ii).  Also, the effective date of an award based on a 
claim reopened after final adjudication shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor.  38 
U.S.C.A. § 5110 (West 1991 & Supp. 2001); 38 C.F.R. § 3.400 
(2001).

"Application" is not defined in the statute.  However, in 
the regulations, "claim" and "application" are considered 
equivalent and are defined broadly to include "a formal or 
informal communication in writing requesting a determination 
of entitlement, or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p); see also Rodriguez v. West, 
189 F.3d 1351 (Fed. Cir. 1999).  

Pursuant to 38 C.F.R. § 3.158(a), where evidence requested in 
connection of an original claim is not furnished within one 
year after the date of request, the claim will be considered 
abandoned, and after the expiration of the one year, further 
action may not be taken unless a new claim is received.  This 
regulation further provides that should the right to a 
benefit finally be established, a subsequent award shall 
commence no earlier than the date of the filing of the new 
claim.

A pending claim is defined as an application, formal or 
informal, which has not been finally adjudicated.  A finally 
adjudicated claim is defined as an application, formal or 
informal, which has been allowed or disallowed by the agency 
of original jurisdiction, the action having become final by 
the expiration of 1 year after the date of notice of an award 
or disallowance, or by denial on appellate review, whichever 
is the earlier.  A reopened claim is defined as any 
application for a benefit received after final disallowance 
of an earlier claim.  38 C.F.R. § 3.160.

When a claimant requests that a claim be reopened after an 
appellate decision has been promulgated and submits evidence 
in support thereof, a determination as to whether such 
evidence is new and material must be made and, if it is, as 
to whether it provides a basis for allowing the claim.  An 
adverse determination as to either question is appealable.  
38 C.F.R. § 20.1105 (designated as 38 C.F.R. § 19.194 in 
1994).

Under pertinent VA regulations in effect in 1977, a 
claimant's due process rights included notification of "any 
decision effecting the payment of benefits or granting 
relief."  This notice must include "the reason for the 
decision . . . as well as the right to a hearing."  
Additionally, the claimant must be advised of his right to 
initiate an appeal.  38 C.F.R. § 3.103(e) (1977).  A decision 
rendered by an agency of original jurisdiction will be final 
and binding upon all VA field offices as to conclusions based 
on evidence on file at that time and will not be subject to 
revision on the same factual basis.  38 C.F.R. § 3.104(a) 
(1977).  

Under present VA regulations, a claimant will be notified in 
writing of decisions affecting the payment of benefits.  All 
notifications will advise the claimant of the reason for the 
decision; the date the decision will be effective; the right 
to a hearing; the right to initiate an appeal by filing a 
Notice of Disagreement which will entitle the individual to a 
Statement of the Case for assistance in perfecting an appeal; 
and the periods in which an appeal must be initiated and 
perfected.  Further, any notice that VA has denied a benefit 
sought will include a summary of the evidence considered.  
38 U.S.C.A. § 5104 (West 1991); 38 C.F.R. § 3.103(f) (2001).  
A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all VA field offices as to conclusions based on the evidence 
on file at the time VA issues written notification in 
accordance with 38 U.S.C.A. § 5104.  38 C.F.R. § 3.104(a) 
(2001).

The present version of 38 C.F.R. § 3.103(f) is substantively 
the same as 38 C.F.R. § 3.103(e) in effect in 1977 except 
that the current version specifically requires that the 
notice be in writing.  The United States Court of Appeals for 
Veterans Claims (Court) has held that for the purpose of 
appeals, where the law or regulation changes after a claim 
has been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the appellant should be applied unless provided 
otherwise by statute.  Karnas v. Derwinski, 1 Vet. App. 308, 
312-313 (1991).  In the present case, the Board will apply 
the present version of 38 C.F.R. § 3.103 as it is more 
favorable to the veteran.  See Henderson v. West, 12 Vet. 
App. 11, 17-18 (1998) (suggesting that a court applies 
whatever procedural rules are in effect at the time it makes 
its decision.)

Analysis.  Initially, it is noted that the prior Board 
decisions of July 1966 and May 1975 denying service 
connection for ulcerative colitis are final, and considered 
correct in the absence of CUE.  As noted above, it was 
reported in April 2000 that the veteran did not wish to claim 
CUE with respect to these decisions at this time, and that he 
might pursue the claim at a later date.  Therefore, the Board 
will not address whether either or both of these decisions 
contained CUE.

As the May 1975 Board decision is a final and binding 
adjudication of the claim of service connection for 
ulcerative colitis, the effective date for the grant of 
service connection cannot be earlier than the date of receipt 
of the veteran's application to reopen this claim.  38 
U.S.C.A. § 5110; 38 C.F.R. § 3.400.  Thus, in determining 
whether the veteran is entitled to an effective date earlier 
than October 5, 1984, the Board must review the claims folder 
to determine whether the veteran submitted a formal or 
informal claim to reopen his ulcerative colitis claim prior 
to that date, and, if so, the status of such claim.  The 
issue, boiled down to its essentials, is whether there 
remained a viable claim for ulcerative colitis prior to 
October 5, 1984, upon which an effective date could be 
anchored.  Normally, once a veteran files a claim, the claim 
remains open and pending until final action is taken by the 
RO.  See Meeks v. Brown, 5 Vet. App. 284, 287 (1993) (holding 
a "1970 rating decision was not a final decision and [case] 
remains pending"); 38 C.F.R. § 3.160 (defining a pending 
claim as "[a]n application, formal or informal, which has 
not been finally adjudicated"). 

As stated above, following the Board's May 1975 decision, VA 
next received a statement from the veteran regarding his 
ulcerative colitis claim on September 15, 1977.  By this 
statement, the veteran clearly expressed his desire to pursue 
a claim of service connection for ulcerative colitis.  Thus, 
the Board finds that the September 15, 1977, communication 
from the veteran qualifies as a reopened claim for service 
connection for ulcerative colitis pursuant to 38 C.F.R. 
§ 3.160, which defines a reopened claim as "[a]ny 
application for a benefit received after final disallowance 
of an earlier claim;" without reference to whether such 
final disallowance was by a Board decision or a final 
unappealed RO decision.

While the veteran was informed by letter dated in April 1978 
that the treatment he received during service for a gastric 
condition did not establish the existence of a chronic 
gastric condition, notification of his appellate rights was 
not furnished to him.  See 38 U.S.C.A. §§ 3.103(f) (2001).  
Therefore, as the veteran was not properly notified of his 
appellate rights with respect to his claim to reopen a 
previously disallowed claim of entitlement to service 
connection for colitis, the April 1978 letter does not 
represent a final denial of his claim.  See 38 C.F.R. 
§ 3.104(a) (2001); Best v. Brown, 10 Vet App. 322, 325 (1997) 
(if notice of a RO decision is inadequate, the decision does 
not become final.)

The veteran was subsequently scheduled to provide testimony 
regarding this claim at a personal hearing scheduled in April 
1979.  However, no hearing transcript is on file for April 
1979, nor is there any reference to the hearing having been 
conducted.  In regard to this lack of a transcript, the Board 
notes that the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter, "the Court') has held 
that there is a "presumption of regularity" under which it 
is presumed that Government officials have properly 
discharged their official duties.  Clear evidence to the 
contrary is required to rebut the presumption of regularity.  
Ashley v. Derwinski, 2 Vet. App. 307 (1992), (citing United 
States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 
(1926)); see also Mindenhall v. Brown, 7 Vet. App. 271 (1994) 
(this presumption of regularity applies to procedures at the 
RO).  Applying this presumption to the instant case, the 
Board concludes that if a personal hearing had been conducted 
in April 1979, then a transcript would be on file.  Thus, 
since no hearing transcript is on file from April 1979, and 
there is no indication that the veteran indicated he would be 
unable to attend, the Board concludes that the veteran failed 
to appear for this hearing without good cause.

The Board must next determine whether the veteran's failure 
to appear at his scheduled hearing may be construed as an 
abandonment of his claim.  To reiterate, a claim will be 
considered abandoned when evidence requested in connection 
with the claim is not furnished within one year of the date 
of request.  While the veteran was notified that a hearing 
had been scheduled, the evidence does not show that VA had 
requested any particular evidence pertaining to a claim to 
reopen service connection for ulcerative colitis in September 
1977.  There is no evidence in the record that the veteran 
failed to respond to a request for evidence.  While the 
veteran failed to appear at a scheduled hearing, it is noted 
that the hearing was scheduled at his request rather than at 
the request of VA.  Therefore, the scheduling of the hearing 
does not equate to a request for evidence from VA.  The 
veteran's failure to attend a scheduled hearing merely 
represents a withdrawal of his hearing request, not an 
abandonment of his claim.  See 38 C.F.R. § 20.702(d).  

For the reasons stated above, the Board concludes that the 
veteran's September 15, 1977, statement constitutes a 
reopened claim for entitlement to service connection for 
ulcerative colitis.  The September 1977 claim fits into the 
definition of a pending claim pursuant to 38 C.F.R. § 3.160 
as an application which has not been finally adjudicated.  
Based upon the above findings and applicable regulations, the 
Board holds that the September 1977 statement from the 
veteran constitutes a pending claim to reopen his claim of 
entitlement to service connection for ulcerative colitis and 
remained open at the time of the grant of service connection 
for ulcerative colitis.  

As noted above, the effective date of an award of service 
connection based on the submission of new and material 
evidence after a final disallowance is the date of receipt of 
new claim or date entitlement arose, whichever is later.  
38 C.F.R. § 3.400 (q)(ii).  The Board, in its decision of 
March 1997, held that the veteran's ulcerative colitis began 
while he was in the military service.  Thus, it could be 
argued that the veteran's entitlement to service connection 
for ulcerative colitis arose as of the date he applied for 
compensation for this condition following his release from 
service in October 1963.  However, as noted above, the Board 
held in July 1966 and again in May 1975 that the veteran was 
not entitled to service connection for ulcerative colitis.  
Accordingly, the veteran's entitlement to service connection 
for ulcerative colitis did not exist as of the date of the 
Board's decision in May 1975.  Inasmuch as it has now been 
established that the veteran's ulcerative colitis began prior 
to his release from service in October 1963, his entitlement 
to service connection for ulcerative colitis arose as of the 
date of receipt of his reopened claim on September 15, 1977.

Therefore, the veteran is entitled to an effective date of 
September 15, 1977, for the grant of service connection for 
ulcerative colitis.  38 U.S.C.A. § 5110; 38 C.F.R. §§ 3.158, 
3.400.


ORDER

Entitlement to an effective date of September 15, 1977, for a 
grant of service connection for ulcerative colitis is 
granted, subject to the governing criteria applicable to the 
payment of monetary benefits.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

